Case 5:19-cv-01504-TAD-KLH Document 20 Filed 11/10/20 Page 1 of 5 PageID #: 245




                             UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                    SHREVEPORT DIVISION

TERENCE JAMES ALOST                                           CASE NO. 5:19-CV-01504

VERSUS                                                        JUDGE TERRY A. DOUGHTY

DESOTO REGIONAL HEALTH SYSTEM                                 MAG. JUDGE KAREN L. HAYES
FOUNDATION, ET AL.

                              REPORT AND RECOMMENDATION

        On November 19, 2019, Terrence James Alost, acting pro se, filed the instant qui tam

 action 1 on behalf of the United States under the False Claims Act, 31 U.S.C. §§ 3729, et seq.,

 plus fourteen other states under their equivalent laws, against defendants, DeSoto Regional

 Health System Foundation; Emergency Staffing Solutions, Inc.; Hospital Care Consultants, Inc.;

 Todd Eppler; and Shelly Stewart. (Compl.).

        On January 23, 2020, the court ordered plaintiff/relator to enroll counsel to prosecute this

 matter because he was not permitted to bring an action or suit on behalf of another party. [doc. #

 2]. The court cautioned plaintiff that if he failed to do so, then it intended to dismiss the

 representative capacity claims, without prejudice. Id. The undersigned further emphasized that

 if the court dismissed the qui tam allegations, and plaintiff still wished to prosecute any

 remaining individual capacity claims that he may have against one or more defendants, then, he

 had to amend his complaint to set forth a basis for the court to exercise subject matter

 jurisdiction over those claims, together with requisite supporting facts. Id. Absent timely



 1
  “‘Qui tam’ is an abbreviation for qui tam pro domino rege quam pro se ipso in hac parte
 sequitur, which means ‘who as well for the king as for himself sues in this matter.’” U.S. ex rel.
 Grubbs v. Kanneganti, 565 F.3d 180, 184 (5th Cir. 2009) (citation omitted).
Case 5:19-cv-01504-TAD-KLH Document 20 Filed 11/10/20 Page 2 of 5 PageID #: 246




 amendment to establish an independent jurisdictional basis for plaintiff’s individual capacity

 claims, then those claims were subject to dismissal, without prejudice, for lack of jurisdiction.

 Id.

         On February 5, 2020, plaintiff filed an amended pro se complaint, ostensibly to set forth a

 basis for the court to exercise subject matter jurisdiction over his personal capacity claims. See

 Amend. Compl. [doc. # 4]. Two weeks later, on February 14, 2020, counsel enrolled on behalf

 of the plaintiff/relator. [doc. # 6].

         On, or about September 3, 2020, the United States and the State of Louisiana notified the

 court of their decision not to intervene in this action. [doc. # 10]. On September 18, 2020, the

 United States further notified the court of its consent to the dismissal of this suit, without

 prejudice to the rights of the United States. [doc. # 13].

         On October 6, 2020, the court permitted the law firm of Simien and Simien, L.L.C. to

 withdraw as counsel on behalf of the relator. [doc. # 19]. Because plaintiff was proceeding in a

 representative capacity in this qui tam suit, the court ordered plaintiff to enroll new counsel

 within the next 30 days. Id. To date, however, plaintiff has not responded to the latest order and

 deadline.

                                          Law and Analysis

         The False Claims Act authorizes civil suits brought by both the “Attorney General and by

 private persons, termed relators, who serve as a ‘posse of ad hoc deputies to uncover and

 prosecute frauds against the government.’” U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 184

 (5th Cir. 2009) (citation omitted). It is manifest, however, that a non-lawyer, pro se litigant, such

 as plaintiff, may not bring a qui tam action or other suit on behalf of another party. United States

 ex rel. Brooks v. Ormsby, 869 F.3d 356, 357 (5th Cir.2017); see also Doe v. Yackulic, No. 18-



                                                   2
Case 5:19-cv-01504-TAD-KLH Document 20 Filed 11/10/20 Page 3 of 5 PageID #: 247




 084, 2019 WL 1301998, at *5 (E.D. Tex. Feb. 19, 2019) (and cases cited therein), R&R adopted,

 2019 WL 1299364 (E.D. Tex. Mar. 21, 2019), appeal dismissed, 19-40462, 2019 WL 5931768

 (5th Cir. July 22, 2019).

         Under Rule 11, every pleading . . . must be signed by at least one attorney of record in the

 attorney’s name – or by a party personally if the party is unrepresented. Fed.R.Civ.P. 11(a). The

 court must strike an unsigned paper unless the omission is promptly corrected after being called

 to the party’s attention. Id.

         Here, although counsel enrolled on behalf of the relator, at least for a period of time,

 there is no indication that counsel ever signed the complaint or an amended complaint that

 included the qui tam allegations. Accordingly, the qui tam allegations set forth in the complaint,

 as amended, must be stricken.

         Once the qui tam allegations are stricken, they cannot serve as a basis to establish the

 court’s subject matter jurisdiction. The court also does not discern any independent

 jurisdictional grounds to entertain plaintiff’s personal claims for lost wages and hotel expense

 reimbursement. 1 Typically, such a claim arises under state law and is cognizable in federal court

 pursuant to the court’s diversity jurisdiction, 28 U.S.C. § 1332, which requires complete

 diversity of citizenship between plaintiff and defendants, and an amount in controversy that

 exceeds $75,000.

         Here, at minimum, the amended complaint suggests that plaintiff, Terence Alost, and



 1
   Federal courts are obliged to ensure that they enjoy subject matter jurisdiction to hear the
 matter. See Sinochem Intern. Co. Ltd. v. Malaysia Intern. Shipping Corp., 549 U.S. 422, 430-
 431, 127 S.Ct. 1184, 1191 (2007); Smith v. Texas Children’s Hospital, 172 F.3d 923, 925 (5th
 Cir. 1999) (courts must examine the basis for the exercise of federal subject matter jurisdiction).
 Lack of subject matter jurisdiction may be raised at any time. Giles v. Nylcare Health Plans,
 Inc., 172 F.3d 332, 336 (5th Cir. 1999). A court must raise the issue sua sponte if it discovers
 that it lacks subject matter jurisdiction. Id.

                                                   3
Case 5:19-cv-01504-TAD-KLH Document 20 Filed 11/10/20 Page 4 of 5 PageID #: 248




 defendants, DeSoto Regional Health Systems Foundation and Todd Eppler, are all Louisiana

 citizens. (Amend. Compl., ¶¶ 17-22). Furthermore, plaintiff’s claims for hotel expenses and lost

 compensation appear to total under $10,000. See Amend. Compl., ¶ 91.

           Insofar as the stricken qui tam allegations might support supplemental jurisdiction, the

 court declines to exercise supplemental jurisdiction over the remaining state law claims. 28

 U.S.C. § 1367(c)(3).

           For these reasons,

           IT IS RECOMMENDED that the qui tam allegations set forth in the complaint, as

 amended, be STRICKEN. Fed.R.Civ.P. 11.

           IT IS FURTHER RECOMMENDED that any remaining personal/individual capacity

 claims be DISMISSED, without prejudice, for lack of subject matter jurisdiction. Fed.R.Civ.P.

 12(h)(3).

           Under the provisions of 28 U.S.C. '636(b)(1)(C) and FRCP Rule 72(b), the parties have

 fourteen (14) days from service of this Report and Recommendation to file specific, written

 objections with the Clerk of Court. A party may respond to another party=s objections within

 fourteen (14) days after being served with a copy thereof. A courtesy copy of any objection or

 response or request for extension of time shall be furnished to the District Judge at the time of

 filing. Timely objections will be considered by the District Judge before the Judge makes a final

 ruling.

           A PARTY=S FAILURE TO FILE WRITTEN OBJECTIONS TO THE

 PROPOSED FINDINGS, CONCLUSIONS AND RECOMMENDATIONS CONTAINED

 IN THIS REPORT WITHIN FOURTEEN (14) DAYS FROM THE DATE OF ITS

 SERVICE SHALL BAR AN AGGRIEVED PARTY, EXCEPT ON GROUNDS OF PLAIN



                                                    4
Case 5:19-cv-01504-TAD-KLH Document 20 Filed 11/10/20 Page 5 of 5 PageID #: 249




 ERROR, FROM ATTACKING ON APPEAL THE UNOBJECTED-TO PROPOSED

 FACTUAL FINDINGS AND LEGAL CONCLUSIONS ACCEPTED BY THE DISTRICT

 JUDGE.

       In Chambers, at Monroe, Louisiana, this 10th day of November 2020.


                                                 __________________________________
                                                 KAREN L. HAYES
                                                 UNITED STATES MAGISTRATE JUDGE




                                             5
